Title: To John Adams from Samuel Osgood, 4 December 1775
From: Osgood, Samuel
To: Adams, John


     
      Camp at Roxbury Decr. 4th 1775
      Sir
     
     I fancy such an Army was scarcly ever collected together before. What a Contrast do my Eyes behold every Day: in Boston an Army of Slaves!—on this Side the Sons of the respectable Yeomanry of New England. At Home we are Lords of our own little but sufficient Estates. Some of the worthy Committee from the Honble. Continental Congress were very uneasy, the Soldier’s Pay being too high in their Opinion; and Men enough at the Southward could be rais’d for 5 or 6 Dollars per Month, and now the Season was such that our Men would be out of employ, if they should return Home; which is altogether a Mistake. A Farmer, Sir (if he does his Duty) finds very little Leisure in the Winter. His Wood, which he will certainly procure in Sufficiency till the Season revolves, his Materials, and Stuff for his Fences in the Spring and consider what an almost infinite Lenght of Fences (I mention this because I fancy our Farms are smaller and more Divided with Fences than the Southward Plantations) not less than eight or ten Million of Miles in this Province which must all be attended to in the Spring; removing Manure for his Land, and tending his Stock &c. Engage his Attention thro the cold Season. From my own Knowledge, I am sensible, that Farmers have little Leisure in the Winter, but if we should grant it to be the Case, yet the Enlistment is to be for twelve Calendar Months, which must include the Leisure and Busy Times, if it is allowed we have such. If we compare the Pay the Soldier is to have the succeeding Campaign, with what the Massachusetts Soldier had last War, it will appear to be eighteen Dollars less per Year. They were pay’d lunar Months at the Rate of 6 Dollars which amounts to 78 Dollars; and their Bounty was twenty Dollars, which equals 98 Dollrs. But their present neat Pay is 80 Dollrs. I do not desire, Sir, from the above, to infer that their pay is low, for it is certainly generous and noble, but they have a Precedent of higher pay. I find, Sir, the raising the Pay of the Subalterns, gives great Uneasiness to the Privates, whether they can have any Objection in Reason or not; that, with the Rate laid upon them by our Genl. Assembly, is supposed will prevent many Persons Enlisting. The Policy of Rating the Army at this juncture I submit to better Judgments than mine. It may have a Tendency to disgrace our Colony, and will as far as it prevents any from Enlisting. The General has good Reason to complain of the Unwillingness of our Army in General to tarry after their Time is out. A considerable Number of the Connecti­cut Forces went off in a mutinous Manner, but the greatest Part have, by the Exertion and Perswasion of the Officers, been bro’t back to Camp.
     I wish to Heaven I could impress upon the Minds of all our Soldiers the pressing Importance of their continuing in the Service. Every Officer of true genuine Sentiments, will use his utmost Endeavors. But there will be some sordid Souls among them, (I mean of the Subaltern Kind) who will for the present, stay the Mens enlisting, flattering themselves, they are able to raise a Company, and are therefore entitled to a Captaincy which will after the Generals find the Wheels move heavily on, be conferred upon them. Such infamous Hirelings will sooner or later meet with a Punishment adequate to such mean, low lived Behavior. A good Soldier will eternally act with a great generous and open Soul. My Soul bleeds to hear even a Hint (it is too much) that it is in the Power of the southern Colonies to make their Terms of Peace and forsake us and that they will do it excepting we appear more spirited than we at this Time of raising a new Army appear to be. Gentlemen at the Helm here, say, they know it will take Place if as above &c. for our Militia are a damn’d pack of Scoundrels not that they believe! I cannot express myself decently upon the above Assertions and therefore leave them to your Honor. But this I beleive (if I do not know it) that Newengland had much better stand out till the Earth is fertilized with the last drop of Blood in her Veins if she is forsaken by every other Colony nay if they all join against her—than submit. The Newengland Colonies may and probably will harmonize in the same Form of Government but no more, and therefore when we have finished this War with Credit (as I firmly beleive it will be) we may anticipate what may turn up afterwards. Forgive me!!! I am with the greatest Respect your Honors most Humble Servant
     
      S. Osgood
     
    